PER CURIAM.
It appearing desirable to have representation of the Attorney General upon the Judicial Council of Florida, rule 2.125(b)(1) of the Florida Rules of Judicial Administration is hereby amended to add subsection (L) as follows:
(L) the Attorney General or a member of the Attorney General’s legal staff designated by the Attorney General.
This amendment shall be effective immediately. Any person wishing to file a comment concerning this amendment shall have thirty days from the date hereof within which to do so.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.